Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on April 2nd, 2018 and in response to Applicant’s Arguments filed on March 8th, 2022. Claims 1, 4, 6-9, 11, 14, 16-19, 21-24, and 27-30 are pending.
Priority
3.	Application 15/943,098 filed on April 2nd, 2018 is a continuation of Application 14/168,107 filed on January 30th, 2014 claims priority from Provisional Application 61/758,510 filed on January 30th, 2013.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8th, 2022 has been entered. 
Response to Arguments
6.	 Applicant’s arguments with respect to the 35 USC § 103 rejections of 1, 4, 6-9, 11, 14, 16-19, 21-24, and 27-30 have been considered in view of the claim amendments have been fully considered but they are not persuasive. Examiner notes the rejection below has been updated to address the newly added claim limitations.
Claim Objections
7.	Applicant recites in claim 29 that “the speed feed event is named based on the time and location of the transaction.” Examiner notes that the claim limitation should recite “the spend feed event is named based on the time period and location of the transaction.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
8.	Claims 1, 7-9, 11, 17-19, 23-24 and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication US2012/0290609 to Britt (hereinafter Britt) in view of US Patent Publication US2012/0084164 to Hammad et al. (hereinafter Hammad) further in view of US Patent Number 10,460,376 to Krakowiecki (hereinafter Krakowiecki).
As per claims 1
Britt discloses a system for providing an account holder with a mobile spend feed (Figure 1A:105 and Figure 7C), comprising:
a database configured to store first previous transaction information for one or more first previous financial transactions performed using a mobile device associated with a first account holder of a first financial account (paragraph [0025]: A user (or a consumer) may use his or her portable device 105 to conduct a transaction with a merchant 110, and paragraph [0026]: the portable device 105 may communicate with a cloud storage system 115 that is configured to store electronic receipts for transactions on behalf of the user and paragraph [0034]);
one or more processors (paragraph [0097]); 
a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the one or more processors to (paragraph [0097]): 
receive transaction data associated with a financial transaction performed by the first account holder using the first financial account (Figure 7C, and paragraphs [0056-0057];
receive an image of a receipt (Figure 7C, and paragraphs [0056-0057]);
associate the image of the receipt with the transaction data associated with the financial transaction (Figure 4: 426 and paragraph [0059]:  The TPS server 435 may examine the transaction records associated with the user to identify a transaction having information that matches the receipt data); 
store the transaction data and the image of the receipt in the database (Figure 7C and paragraph [0059]: Such definitive user-assisted link between a receipt and a transaction may then be stored in the TPS server 435, and reflected in the transaction summary in the user's account with the TPS server 43); 
categorize the financial transaction into a first category (paragraph [0068]:The request may specify one or more receipt query parameters such as transaction date, merchant name or category code, purchase category, payment card account, receipt identifier, transaction ID, other custom category (e.g., merchants within a zip code, purchases exceeding a threshold amount, tax deductible purchase, and/or the like), and/or the like (e.g., FIGS. 7C and 7F);
embed an interactive receipt button with the transaction data that is to be displayed by a graphical user interface (GUI), and when pressed, displays the image of the receipt (Figure 7C:714b, Figure 7D, and 8C and paragraphs [0075, 0077, and 0089] When one of the search results (e.g., receipt 789) is selected from the UI 714, the UI 716 of FIG. 7D may be displayed. The UI 716 may show the copy of the original (or cloud or TPS generated) receipt 716b for the transaction); 
create an interactive mobile spend feed based at least in part on the transaction data, the first previous transaction information, the image of the receipt, and the interactive receipt button (Figure 7C: 714), wherein the interactive mobile spend feed automatically combines the transaction data with data associated with one or more other financial transactions from different merchants to create a spend feed event (Figure 7F: 726 and paragraphs [0068 and 0080]); and 
transmit the interactive mobile spend feed to the mobile device associated with the first account holder for display in the graphical user interface (GUI) (Figure 2B: 258 & 276 and Figure 7C: 714).
Britt does not specifically teach determine a count of first previous financial transactions in the first category within a predetermined time period; determine whether the count exceeds a threshold count; responsive to determining that the count exceeds the threshold count, generate highlighting information for the financial transaction; and create an interactive mobile spend feed based at least in part on the highlighting information.
Hammad teaches determine a count of first previous financial transactions in the first category within a predetermined time period; determine whether the count exceeds a threshold count; responsive to determining that the count exceeds the threshold count, generate highlighting information for the financial transaction (Figures 6A, 6B, 7 & 8 and paragraph [0056, 0057, 0076, and 0079-0081].
Krakowiecki teaches determine “an amount” of first previous financial transactions in the first category within a predetermined time period; determine whether the “amount” exceeds a threshold count; responsive to determining that the “amount” exceeds the threshold “amount”, generate highlighting information for the financial transaction and create an interactive mobile spend feed based at least in part on the highlighting information (Figures 14, 16 and 19 and col. 14, lines 3-15 and col. 15, lines 9-39 and 60-66). Examiner notes that while Krakowiecki doesn’t teach counts of transactions, they do teach a financial amount. Hammad teaches that both financial amounts and counts of transactions can be used in the same manner (paragraphs [0044 and 0081])
Therefore it would have been obvious to one skilled in the art at the time of invention to modify Britt to include determine a count of first previous financial transactions in the first category within a predetermined time period; determine whether the count exceeds a threshold count; responsive to determining that the count exceeds the threshold count, generate highlighting information for the financial transaction and create an interactive mobile spend feed based at least in part on the highlighting information as taught by Hammad and Krakowiecki to combine prior art elements according to known methods in order to bring cash flow information to a user’s attention.

As per claims 11
Britt discloses a method for providing a first account holder with a mobile spend feed, (Figure 1A:105 and Figure 7C), comprising:
storing first previous transaction information associated with one or more first previous financial transactions performed via a first financial account held by the first account holder in a spend feed database (paragraphs [0059 and 0097])
receiving, via a network, transaction data associated with a financial transaction performed by the first account holder using the first financial account (Figure 7C, and paragraphs [0056-0057]);
receiving an image of a receipt (Figure 7C, and paragraphs [0056-0057]);
associating the image of the receipt with the transaction data associated with the financial transaction (Figure 4: 426 and paragraph [0059]:  The TPS server 435 may examine the transaction records associated with the user to identify a transaction having information that matches the receipt data);
storing the transaction data and the image of the receipt in the spend feed database (Figure 7C and paragraph [0059]: Such definitive user-assisted link between a receipt and a transaction may then be stored in the TPS server 435, and reflected in the transaction summary in the user's account with the TPS server 43);
categorize the financial transaction into a first category (paragraph [0068]:The request may specify one or more receipt query parameters such as transaction date, merchant name or category code, purchase category, payment card account, receipt identifier, transaction ID, other custom category (e.g., merchants within a zip code, purchases exceeding a threshold amount, tax deductible purchase, and/or the like), and/or the like (e.g., FIGS. 7C and 7F);
embed an interactive receipt button with the transaction data that is to be displayed by a graphical user interface (GUI), and when pressed, displays the image of the receipt (Figure 7C:714b, Figure 7D, and 8C and paragraphs [0075, 0077, and 0089] When one of the search results (e.g., receipt 789) is selected from the UI 714, the UI 716 of FIG. 7D may be displayed. The UI 716 may show the copy of the original (or cloud or TPS generated) receipt 716b for the transaction); 
create an interactive mobile spend feed based at least in part on the transaction data, the first previous transaction information, the image of the receipt, and the interactive receipt button (Figure 7C: 714); 
automatically combining the transaction data with the first previous transaction information from different merchants; automatically creating a spend feed event based on the combined transaction data and first previous transaction information (Figure 7F: 726 and paragraphs [0068 and 0080]); and 
transmit the interactive mobile spend feed to the mobile device associated with the first account holder for display in the graphical user interface (GUI) (Figure 2B: 258 & 276 and Figure 7C: 714).
Britt does not specifically teach determine a count of first previous financial transactions in the first category within a predetermined time period; determine whether the count exceeds a threshold count; responsive to determining that the count exceeds the threshold count, generate highlighting information for the financial transaction; and create an interactive mobile spend feed based at least in part on the highlighting information.
Hammad teaches determine a count of first previous financial transactions in the first category within a predetermined time period; determine whether the count exceeds a threshold count; responsive to determining that the count exceeds the threshold count, generate highlighting information for the financial transaction (Figures 6A, 6B, 7 & 8 and paragraph [0056, 0057, 0076, and 0079-0081].
Krakowiecki teaches determine “an amount” of first previous financial transactions in the first category within a predetermined time period; determine whether the “amount” exceeds a threshold count; responsive to determining that the “amount” exceeds the threshold “amount”, generate highlighting information for the financial transaction and create an interactive mobile spend feed based at least in part on the highlighting information (Figures 14, 16 and 19 and col. 14, lines 3-15 and col. 15, lines 9-39 and 60-66). Examiner notes that while Krakowiecki doesn’t teach counts of transactions, they do teach a financial amount. Hammad teaches that both financial amounts and counts of transactions can be used in the same manner (paragraphs [0044 and 0081])
Therefore it would have been obvious to one skilled in the art at the time of invention to modify Britt to include determine a count of first previous financial transactions in the first category within a predetermined time period; determine whether the count exceeds a threshold count; responsive to determining that the count exceeds the threshold count, generate highlighting information for the financial transaction and create an interactive mobile spend feed based at least in part on the highlighting information as taught by Hammad and Krakowiecki to combine prior art elements according to known methods in order to bring cash flow information to a user’s attention.

As per claim 23
Britt discloses a system for providing an account holder with a mobile spend feed, (Figure 1A:105 and Figure 7C), comprising:
one or more processors (paragraph [0097]);
a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the one or more processors to (paragraph [0097]): 
receive transaction data associated with a financial transaction performed by an account holder using a financial account (Figure 7C, and paragraphs [0056-0057]);
receive an image of a receipt associated with the financial transaction (Figure 7C, and paragraphs [0056-0057]);
associate the image of the receipt with the transaction data (Figure 4: 426 and paragraph [0059]:  The TPS server 435 may examine the transaction records associated with the user to identify a transaction having information that matches the receipt data); 
categorize the financial transaction into a first category (paragraph [0068]:The request may specify one or more receipt query parameters such as transaction date, merchant name or category code, purchase category, payment card account, receipt identifier, transaction ID, other custom category (e.g., merchants within a zip code, purchases exceeding a threshold amount, tax deductible purchase, and/or the like), and/or the like (e.g., FIGS. 7C and 7F);
embed an interactive receipt button with the transaction data that is to be displayed by a graphical user interface (GUI), and when pressed, displays the image of the receipt (Figure 7C:714b, Figure 7D, and 8C and paragraphs [0075, 0077, and 0089] When one of the search results (e.g., receipt 789) is selected from the UI 714, the UI 716 of FIG. 7D may be displayed. The UI 716 may show the copy of the original (or cloud or TPS generated) receipt 716b for the transaction); 
create an interactive mobile spend feed based at least in part on the transaction data, the first previous transaction information, the image of the receipt, and the interactive receipt button (Figure 7C: 714) wherein the interactive mobile spend feed automatically combines the transaction data with data associated with one or more other financial transactions from different merchants to create a spend feed event (Figure 7F: 726 and paragraphs [0068 and 0080]); and 
transmit the interactive mobile spend feed to the mobile device associated with the first account holder for display in the graphical user interface (GUI) (Figure 2B: 258 & 276 and Figure 7C: 714).
Britt does not specifically teach determine a count of first previous financial transactions in the first category within a predetermined time period; determine whether the count exceeds a threshold count; responsive to determining that the count exceeds the threshold count, generate highlighting information for the financial transaction; and create an interactive mobile spend feed based at least in part on the highlighting information.
Hammad teaches determine a count of first previous financial transactions in the first category within a predetermined time period; determine whether the count exceeds a threshold count; responsive to determining that the count exceeds the threshold count, generate highlighting information for the financial transaction (Figures 6A, 6B, 7 & 8 and paragraph [0056, 0057, 0076, and 0079-0081].
Krakowiecki teaches determine “an amount” of first previous financial transactions in the first category within a predetermined time period; determine whether the “amount” exceeds a threshold count; responsive to determining that the “amount” exceeds the threshold “amount”, generate highlighting information for the financial transaction and create an interactive mobile spend feed based at least in part on the highlighting information (Figures 14, 16 and 19 and col. 14, lines 3-15 and col. 15, lines 9-39 and 60-66). Examiner notes that while Krakowiecki doesn’t teach counts of transactions, they do teach a financial amount. Hammad teaches that both financial amounts and counts of transactions can be used in the same manner (paragraphs [0044 and 0081])
Therefore it would have been obvious to one skilled in the art at the time of invention to modify Britt to include determine a count of first previous financial transactions in the first category within a predetermined time period; determine whether the count exceeds a threshold count; responsive to determining that the count exceeds the threshold count, generate highlighting information for the financial transaction and create an interactive mobile spend feed based at least in part on the highlighting information as taught by Hammad and Krakowiecki to combine prior art elements according to known methods in order to bring cash flow information to a user’s attention.

As per claims 7 and 17
Britt discloses the interactive mobile spend feed is provided within a native application executing on the mobile device (paragraphs [0026 and 0030]: The user may configure an account with the cloud storage system, such as upon, prior to, or after installing the receipt manager (RM) application).

As per claims 8 and 18
Britt discloses the interactive mobile spend feed is provided within a mobile optimized web application executing on the mobile device (paragraphs [0026 and 0030]: The user may configure an account with the cloud storage system, such as upon, prior to, or after installing the receipt manager (RM) application).

As per claim 9 
Britt discloses the interactive mobile spend feed combines the transaction data with data associated with a previous transaction to creates a graphical representation of the transaction data and the data associated with the first previous transaction information (Figure 7F:726]).


As per claim 19
Britt discloses the interactive mobile spend feed combines the transaction data with data associated with one or more first previous transactions to create a graphical representation of the transaction data and the data associated with the one or more first previous transactions (Figure 7F:726]).

As per claim 24
Britt discloses the image of the receipt is captured and received from the mobile device (Figure 7B and paragraph [0073]).

As per claim 27
Britt discloses the spend feed event is automatically named using the transaction data, the first previous transaction information, the image of the receipt, or combinations thereof (Figure 7F and paragraphs [0078 and 0080]: In another implementation, an option 720c may be provided, which when turned on, may cause the RM application to automatically categorize any receipts added to the RM application in one or more user-defined or default categories (e.g., healthcare, grocery, tax, school, and/or the like)).

As per claim 28
Britt discloses the interactive receipt button is displayed as a graphic associated with the transaction data (Figure 8D: 825f and paragraph [0092]).

As per claim 29
Britt does not teach that the spend feed event is named based on the time and location of the transaction.
Krakowiecki teaches that the spend feed event is named based on the time and location of the transaction (figures 7B, 12 and 14).
Therefore it would have been obvious to one skilled in the art at the time of invention to modify Britt to include the speed feed event is named based on the time and location of the transaction as taught by Krakowiecki to combine prior art elements according to known methods in order to bring cash flow information to a user’s attention.

9.	Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication US2012/0290609 to Britt (hereinafter Britt) in view of in view of US Patent Publication US2012/0084164 to Hammad et al. (hereinafter Hammad) in view of US Patent Number 10,460,376 to Krakowiecki (hereinafter Krakowiecki) further  in view of US Patent Publication US2012/0226545 to Gebb et al. (hereinafter Gebb).
As per claims 4, and 14
Britt doesn’t teach the interactive mobile spend feed is transmitted to a social media account of the first account holder.
Gebb teaches the interactive mobile spend feed is transmitted to a social media account of the first account holder (paragraph [0214 & 0215]).
Therefore it would have been obvious to one skilled in the art at the time of invention to modify Britt to include the interactive mobile spend feed is transmitted to a social media account of the first account holder as taught by Gebb to combine prior art elements according to known methods to allow data sharing.

10.	Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication US2012/0290609 to Britt (hereinafter Britt) in view of in view of US Patent Publication US2012/0084164 to Hammad et al. (hereinafter Hammad) in view of US Patent Number 10,460,376 to Krakowiecki (hereinafter Krakowiecki) further in view of US Patent Publication US2014/0337175 to Katzin et al. (hereinafter Katzin).
As per claims 6 and 16
Britt doesn’t teach the interactive mobile spend feed includes rewards information associated with the financial transaction.
Katzin further discloses the spend feed includes rewards information associated with the financial transaction (Figure 5: 511-515 and Figures 10A & 11A: 1106 and paragraph [0101]).
Therefore it would have been obvious to one skilled in the art at the time of invention to modify Britt to include the spend feed includes rewards information associated with the financial transaction as taught by Katzin to combine prior art elements according to known methods.

11.	Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication US2012/0290609 to Britt (hereinafter Britt) in view of in view of US Patent Publication US2012/0084164 to Hammad et al. (hereinafter Hammad) in view of US Patent Number 10,460,376 to Krakowiecki (hereinafter Krakowiecki) further in view of US Patent Publication US2012/0030109 to Dooley Maley et al. (hereinafter Dooley).
As per claim 21
Britt discloses and wherein the interactive mobile spend feed is based at least in part on the transaction data, first previous transaction information, the image of the receipt, and the interactive receipt button (Figure 7C, and paragraphs [0056-0057]). 
Britt does not specifically teach store second previous transaction information for one or more second previous financial transactions performed via a second financial account held by a second account holder; and wherein the interactive mobile spend feed is based at least in part on the second previous transaction information. 
Dooley teaches store second previous transaction information for one or more second previous financial transactions performed via a second financial account held by a second account holder; and wherein the interactive mobile spend feed is based at least in part on the second previous transaction information (see at least abstract and Figure 6).
Therefore it would have been obvious to one skilled in the art at the time of invention to modify the transaction feed of Britt to include store second previous transaction information for one or more second previous financial transactions performed via a second financial account held by a second account holder; and wherein the interactive mobile spend feed is based at least in part on the second previous transaction information as taught by Dooley to allow a primary customer the ability to monitor the transactions made by another.

As per claim 22
Britt discloses creating the spend feed based at least in part on the transaction data, first previous transaction information, and the image of the receipt (Figure 7C, and paragraphs [0056-0057]). 
Britt does not specifically teach storing second previous transaction information associated with one or more second previous financial transactions performed via a second financial account held by a second account holder; and creating the spend feed based at least in part on the second previous transaction information (see at least abstract and Figure 6).
Therefore it would have been obvious to one skilled in the art at the time of invention to modify the transaction feed of Britt to include storing second previous transaction information associated with one or more second previous financial transactions performed via a second financial account held by a second account holder; and creating the spend feed based at least in part on the second previous transaction information as taught by Dooley to allow a primary customer the ability to monitor the transactions made by another.

12.	Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication US2012/0290609 to Britt (hereinafter Britt) in view of US Patent Publication US2012/0084164 to Hammad et al. (hereinafter Hammad) in view of US Patent Number 10,460,376 to Krakowiecki (hereinafter Krakowiecki) further in view of US Patent Publication US2001/0009004 to Groat et al. (hereinafter Groat).
As per claim 30
Britt, Hammad and Krakowiecki do not specifically teach the spend feed displays a graphic to indicate a spend feed event, and the graphic is related to the name of the spend feed event.
Groat teaches the spend feed displays a graphic to indicate a spend feed event, and the graphic is related to the name of the spend feed event (paragraph [0068]).
Therefore it would have been obvious to one skilled in the art at the time of invention to modify the spend feed event of Britt, Hammad and Krakowieck to include the spend feed displays a graphic to indicate a spend feed event, and the graphic is related to the name of the spend feed event as taught by Groat to combine prior art elements according to known methods to give a visual cue to the user.


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693